DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Specification, paragraph 0091, numeral should be added for “driving board”.
Appropriate correction is required.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 spelling error.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-13 are rejected under 35 U.S.C. 102 (a, 1) as being anticipated by Garth (U. S. Patent 6,024,587).
Regarding claim 1, Garth discloses a connector for mating with a PCB- IC package 12 (see column 1), comprising: a housing 20 with a recess (see figures 4a, 4b) and a contact 21 coupled to the housing 20 and that extends into the recess, wherein the contact 21 includes: a main body that extends from the housing 20 into the recess; and a curved portion that extends from an end of the main body, wherein the curved portion loops back and contacts the main body.  See figure 48.  The part 12 is readable as an IC package since associated with IC circuiting column 1, lines 40-45.  In addition, since claim 1 is only for connector able to mate with an IC package the Garth connector meets claim languages.  Also note that claim is readable on Garth device after pcb insertion see figure 4B.   
Regarding claim 2, Garth discloses an end of the curved portion 21 contacts at the main body, wherein the end of the curved portion 21 is located opposite from where the curved portion 21 extends from the main body.
Regarding claim 3, Garth discloses the end of the curved portion 21 is affixed to the main body via solder (see column 2, as table 1 and see figures 4a, 5)
Regarding claim 4, Garth discloses the main body extends along a side of the recess, and wherein the curved portion 21 loops back away from the side of the recess.
Regarding claim 5, Garth discloses the curved portion 21 is to contact a pad of the IC package when the connector is mated with the IC package.
Regarding claim 6, Garth discloses the curved portion 21 extends from the end of the main body at an angle to the main body.
Regarding claim 7, Garth discloses the curved portion 21 extends from the end of the main body along a same plane as the main body.
Regarding claim 8, Garth discloses a computer device, comprising IC package at 12 (see column 1) a connector mated to a portion of the IC package 12, wherein the connector includes a contact 21, and wherein the contact includes: a main body; and a curved portion 21 that extends from an end of the main body, wherein the curved portion 21 loops back and contacts the main body and the connector mated to a portion of the IC package 12, wherein the connector includes the contact that contacts a pad of the IC package 12.  
Regarding claim 9, Garth discloses the connector further includes a housing 20 with a recess, wherein the portion of the IC package 12 is located within the recess, and wherein the contact 21 is coupled to the housing 20 and extends into the recess.
Regarding claim 10, Garth discloses an end of the curved portion 21 contacts the main body, wherein the end of the curved portion 21 is located opposite from where the curved portion 21 extends from the main body.
Regarding claim 11, Garth discloses the end of the curved portion 21 is affixed to the main body via solder (see column 3, at table 1 and see figures 4a, 5).
Regarding claim 12, Garth discloses the curved portion 21 contacts a pad of the IC package 12.
Regarding claim 13, Garth discloses the portion of the IC package 12 includes a diving board of the IC package 12. The front end of the pcb forms a driving board.
Claims 14-18 are rejected under 35 U.S.C. 102 (a, 1) as being anticipated by Machcinski (U. S. Patent 4,468,073).
Regarding claims 14, 16-18, Machcinski discloses a connector for mating with an pcb 12 comprising: a housing 18 with a recess 14 to receive a portion of the IC package 12; a contact 16 coupled to the housing 18 and that extends into the recess, a retraction mechanism 38, 48 coupled to the housing 18, wherein the retraction mechanism 38, 48 causes the contact 16 to be moved away from where the portion of the IC package is to be received when the retraction mechanism is actuated. Reference to IC package does not avoid reception since the connector is claimed.
Regarding claim 15, Machcinski discloses the claimed invention to include a pretension element (upper ends of part 38 are read as pretension elements) that contacts the contact 16 when the retraction mechanism (38, 48) is actuated and applies a force to the contact that causes the contact to be moved away from where the portion of the IC package is to be received. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Machcinski. 
Regarding claim 19, Machcinski discloses the claimed invention except for the contact has a stub length of less than 0.3 millimeters.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Machcinski to provide such features so as to select length.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Machcinski in view of Shaffer (U. S. Patent 4591222).
Regarding claim 20, Machcinski discloses the claimed invention except for the housing includes a lip located along a side of the recess, and wherein the contact is to move behind the lip when the retraction mechanism is actuated.  Shaffer has lip at 38.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Machcinski to provide such features as taught by Shaffer so as to protect contacts.  
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Machcinski in view of Hassanzadeh (U. S. Patent 6,315,614).
Regarding claim 21, Machcinski discloses the claimed invention except for a computer device, comprising: an integrated circuit (IC) package.  Hassanzadeh discloses computer use (column 1, lines 7-11 and memory module see at 208).  It would have been obvious to ordinary skill in the art before the effective filling date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHUONG K DINH/Primary Examiner, Art Unit 2831